DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Response to Amendment
In response to the office action from 1/27/2022, the applicant has submitted a request for continued examination, filed 4/25/2022, amending claims 1, 10, 12, 16, 18, 23, 25, 27, while arguing to traverse the prior art rejections. As the arguments were not determined persuasive, therefore the examiner in alternate determined allowable subject matter and recommended it to the applicant representative. Therefore claims 1-30 with the examiner’s amendment below are allowable over prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “ACTIVATING SPEECH RECOGNITION BASED ON HAND PATTERNS DETECTED USING PLURALITY OF FILTERS” so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file, Mr. Jason E. Robertson on 6/13/2022.

Amend claims 1, 5, 7, 10, 12, 16, 20, 23, 26, 27, 29:

As Per Claim 1:

1. (Currently Amended) A device to process an audio signal representing input sound, the device comprising:
a hand detector configured to: 
generate a first indication responsive to detection of at least a portion of a hand over at least a portion of the device, the detection based on using a plurality of filters on image data to detect one or more hand patterns; and 

an automatic speech recognition system configured to be activated, responsive to the first indication, to process the audio signal

As Per Claim 5:

5. (Currently Amended) The device of claim 4, wherein the one or more sensors include a camera configured to provide the image data to the hand detector.

As Per Claim 7:

7. (Currently Amended) The device of claim 5, wherein the hand detector includes a hand pattern detector configured to process the image data to determine whether the image data includes the one or more hand patterns.


As Per claim 10:

10. (Currently Amended) The device of claim 4, wherein the hand detector applies a set of weights to signals from the one or more sensors to determine a weighted sum, and wherein the first indication is determined based on the weighted sum.

As Per claim 12:

12. (Currently Amended) The device of claim 11, wherein the hand detector is further configured to generate a second indication in response to detection that the portion of the hand is no longer over the portion of the device, and wherein the second indication corresponds to an end-of-utterance signal that causes the automatic speech recognition engine to begin processing audio data from the buffer.

As Per Claim 16:

16. (Currently Amended) A method of processing an audio signal representing input sound, the method comprising: 
detecting, at a device, at least a portion of a hand over at least a portion of the device, the detection based on using a plurality of filters on image data to detect one or more hand patterns;

responsive to detecting the portion of the hand over the portion of the device, activating an automatic speech recognition system to process the audio signal

As Per Claim 20:

20. (Currently Amended) The method of claim 16, wherein detecting the portion of the hand over the portion of the device includes processing the image data to determine whether the image data includes the one or more hand patterns.

As Per Claim 23:

23. (Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a device, cause the one or more processors to perform operations for processing an audio signal representing input sound, the operations comprising:
detecting at least a portion of a hand over at least a portion of the device, the detection based on using a plurality of filters on image data to detect one or more hand patterns; 

responsive to detecting the portion of the hand over the portion of the device, activating an automatic speech recognition system to process the audio signal

As Per Claim 26:

26. (Currently Amended) The non-transitory computer-readable medium of claim 23, wherein detecting the portion of the hand over the portion of the device includes processing infrared sensor data from an infrared sensor of the device.

As Per Claim 27:

27. (Currently Amended) An apparatus to process an audio signal representing input sound, the apparatus comprising:
means for detecting, based on using a plurality of filters on image data to detect one or more hand patterns, at least a portion of a hand over at least a portion of a device; 

means for processing the audio signal, the means for processing configured to be activated responsive to detection of the portion of the hand over at least the portion of the device

As Per Claim 29:

29. (Currently Amended) The apparatus of claim 27, further comprising means for generating the image data.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The independent claims 1, 16, 23, and 27 recite device, method, non-transitory computer-readable medium and means for respectively of a speech recognition which is triggered by hand detection; i.e., they comprise of a hand detector which is configured to generate a first indication responsive to detection of at least a portion of a hand over at least a portion of the device, wherein the detection is based on using a plurality of filters on image data associated with one or more hand patterns. Responsive to this first indication, an automatic speech recognition system is configured to be activated.
The prior art of record RYU et al. (US 2012/0179472) does teach in ¶ 0014: “The device” (i.e., a device) “may further include a voice input unit which receives a voice input, and control unit, if a first motion representing a voice recognition mode is recognized, may convert a motion recognition mode to the voice recognition mode and performs a control operation of the electronic device according to the voice input”. According to ¶ 0085 sentence 1 referring to Fig. 9: “analyzing photographing image data to recognize push motion” (a first indication generated corresponding to a portion of image of a hand as shown in Fig. 9); ¶ 0040 sentence 1: “the motion recognition unit 110  may recognize user motion with respect to the electronic device 100 such as push motion in a direction of the electronic device 100” (“push motion” is determined by “the motion recognition unit 110” (a hand detector)); ¶ 0072 last sentence: “in the push motion” “user’s palm” “moves in the direction of the electronic device”; ¶ 0093 lines 3+: “if a user wishes to use a voice recognition mode” (speech recognition system activated) “user may make a push motion” (in response to the first indication) “by raising his or her hand and stretching the hand frontwards” (attributed to images of a portion of the user’s hand) “Accordingly speech recognition mode may be entered immediately” (to process any audio input).
Ryu et al. though is silent in any details pertaining to how a user’s hand pattern is detected (and in particular using a plurality of filters), which is a core of triggering or activating the speech recognition.
Hiroki (US 2020/0104629) does teach in ¶ 0045 lines 8+: “in the example of FIG. 4, when the posture of the occupant is recognized” “the shape of the hand is recognized as an “index finger”, and the fingertip direction is recognized as “right (when viewed from the imaging unit)”, a control command for starting voice recognition process is generated”. Furthermore according to ¶ 0041 last sentence: “For example, the second recognition unit 12 can recognize a shape and hand direction of the hand of the occupant using image recognition based on deep learning”.
This teaches that Hiroki does use a “deep learning” (neural network) to detect “hand” “shape and direction” (hand pattern) for “starting voice recognition”. However, “deep learning” is distinct from using plurality of filters to detect hand pattern.
Further search did not produce any reference teaching this phenomenon, therefore these claims became allowable.
Claims 2-15 (dependent on claim 1), 17-22 (dependent on claim 16), 24-26 (dependent on claim 23), 28-30 (dependent on claim 27), further limit the scope of their allowed parent claims and are thus allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
June 14th 2022.